        Case 9:18-cv-00139-DWM Document 72 Filed 01/19/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 WESTERN ORGANIZATION OF                             CV 18–139–M–DWM
 RESOURCE COUNCILS,

              Plaintiff,                                     ORDER

       vs.

 DAVID BERNHARDT, et al.,

              Defendants.


      Plaintiff moves for the admission of Michael C. Martinez to practice before

this Court in this case with Kristine Akland to act as local counsel. Mr. Martinez’s

application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiff’s motion to admit Michael C.

Martinez pro hac vice (Doc. 71) is GRANTED on the condition that pro hac

counsel shall do his or her own work. This means that pro hac counsel must do his

or her own writing; sign his or her own pleadings, motions, and briefs; and appear

and participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
                                           1
        Case 9:18-cv-00139-DWM Document 72 Filed 01/19/21 Page 2 of 2



acknowledging counsel’s admission under the terms set forth above and certifying

that his Rule 8.5 statement was sent to the State Bar pursuant to the rule. In that

notice, counsel shall also designate a single attorney with the authority to make any

and all decisions related to the administration of this case as the primary point of

contact for the opposing party.

      DATED this     19th   day of January, 2021.




                                                                     12:53 PM
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                          2
